 

 

 

 

 

 

 

 

Case 1:17-cv-04397-LAK-RWL Document 262 Filed Oa¥g0/20:.Page 1 of 3
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: Y/ 30/2e20
SARAH WILLIAMS, as Guardian of the Person and Civ. 17-cv-4397(LAK )(RWL)
Property of STANLEY WILLIAMS,
Plaintite ORDER OF COMPROMISE

-against-

RIVERBAY CORPORATION ET AL.
Defendants.
we re ee te ee eee ne ete eee ee rene ne imeem ee mera cen me KX
RIVERBAY CORPORATION, DOUGLAS ELLIMAN
PROPERTY MANAGEMENT and DOUGLAS
ELLIMAN REALTY, LLC,
Third-Party Plamntiff

~against-
JERMAINE B. WILLIAMS, as Administrator of the
Estate of RENNA WILLIAMS,

Third-Party Defendant.

ee ee a te cen nt an re te Ee A ee Hn a Hr mr ee mK

UPON reading and filing the annexed affirmation of CHARLES M. ARNOLD, attorney
for the Petitioner, affirmed on April 30, 2020, the Petition of JERMAINE B. WILLIAMS, Third
Party Defendant herein, as court-appointed Administrator of the Estate of RENNA WILLIAMS,
duly verified on April 29,2020, and upon all the pleadings and all prior proceedings had herein.

It appearing to the satisfaction of this Court that there is good reason to permit the Third-
Party Defendant to compromise the counterclaim for the wrongful death of RENNA
WILLIAMS for the sum of a. and further appearing that the compromise would be
to the advantage of the decedent’s next of kin, and that Petitioner is willing to accept the same,

and the Defendants, RIVERBAY CORPORATION, DOUGLAS ELLIMAN PROPERTY
Case 1:17-cv-04397-LAK-RWL Document 262 Filed 04/30/20 Page 2 of 3

MANAGEMENT, DOUGLAS ELLIMAN REALTY, LLC, MARION SCOTT REAL
ESTATE, INC.,SOUTHSIDE ELECTRIC INC. OF NY, and/or their representatives are willing
to pay the same in accordance with an Order of this Court.

NOW, on petition of LERNER, ARNOLD & WINSTON LLP, attorneys for the Third
Party Defendant-Petitioner herein, tt is,

ORDERED, that JERMAINE B. WILLIAMS, as Administrator of the Estate of RENNA
WILLIAMS, is authorized and empowered to settle and compromise the action herein for the
sum of MM, and in connection therewith, execute and deliver general releases to the
Defendants, and it is further,

ORDERED, that out of the aforesaid sum, the Defendants, RIVERBAY
CORPORATION, DOUGLAS ELLIMAN PROPERTY MANAGEMENT, DOUGLAS
ELLIMAN REALTY, LLC, MARION SCOTT REAL ESTATE, INC., SOUTHSIDE
ELECTRIC INC. OF NY, and/or their representatives pay to “LERNER, ARNOLD &
WINSTON LLP” the sum (iii to be deposited in ther attorney escrow account,
thereafter, LERNER, ARNOLD & WINSTON, LLP will distribute the settlement proceeds as
directed in this Order, and it is further,

ORDERED, upon receipt and clearance of heii in settlement funds,
LERNER, ARNOLD & WINSTON, LLP shall be paid as their legal fee, and it is
further,

ORDERED, that out of the settlement proceeds of a. LERNER, ARNOLD
& WINSTON, LLP shall be paid iii as reimbursement of their expenses, and it is

further,
Case 1:17-cv-04397-LAK-RWL Document 262 Filed 04/30/20 Page 3 of 3

ORDERED, that the entire net proceeds of settlement, in the amount of a.
shall be paid to JERMAINE B. WILLIAMS, individually, and it is further,

ORDERED, that payment by RIVERBAY CORPORATION, DOUGLAS ELLIMAN
PROPERTY MANAGEMENT, DOUGLAS ELLIMAN REALTY, LLC, MARION SCOTT
REAL ESTATE, INC., SOUTHSIDE ELECTRIC INC. OF NY, and/or its representatives shall
be made within 30 days of receipt of this Court’s Order along with fully executed releases and
a stipulation of dismissal, and it is further,

ORDERED that the requirement of maintaining an Administrator bond is dispensed
with and JERMAINE B. WILLIAMS, as Administrator of the Estate of RENNA WILLIAMS,
shall no longer be required to maintain an Administrator bond as previously required by the
Surrogate's Court, Bronx County, and it is further,

ORDERED, that JERMAINE B. WILLIAMS, as Administrator of the Estate of RENNA
WILLIAMS, is authorized and empowered to make and execute all necessary papers to

effectuate general releases to the Defendants herem.

ENTER:

Y/30/2 020

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 
